Citation Nr: 0719847	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-07 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
left knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows the 
veteran's service-connected left knee sprain is characterized 
by normal range of motion to 140 degrees in flexion and zero 
degrees in extension, with no complaints of pain.  There is 
no objective medical evidence of recurrent subluxation, 
lateral instability, or traumatic or degenerative arthritis.

2.  Additional functional impairment due to flare-ups of 
pain, incoordination, fatigability, or weakness is not 
demonstrated to any significant degree.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
service-connected left knee strain are not met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 
4.71(a), Diagnostic Code 5257 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In March 2005, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The March 2005 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, including medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
was his responsibility to send medical records showing his 
service-connected disability has increased in severity, or to 
provide enough information about the evidence so that VA 
could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the March 2005 letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was advised of his opportunities to submit 
additional evidence.  Subsequently, Supplemental SOCs dated 
in May and August 2005, as well as March 2006, provided him 
with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for a left knee injury was established in 
August 1969 and the RO assigned a noncompensable (zero 
percent) evaluation under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257, effective May 1969.  That 
evaluation remains in effect.

Under DC 5257, recurrent subluxation or lateral instability 
of the knee warrants a 10 percent disability rating when 
slight, a 20 percent disability rating when moderate, and a 
30 percent disability rating when severe.  The Board observes 
that the words "slight," "moderate," and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. §§ 4.2, 4.6 (2006).  

In evaluating the veteran's claim under DC 5257, the Board 
notes the veteran's current symptoms do not assist him in 
obtaining a higher, compensable rating.  In this context, the 
Board notes that the objective medical evidence shows that 
the veteran's left knee is stable, with no laxity involving 
the collateral or cruciate ligaments or any subjective 
complaints of instability or giving way.  See VA examination 
reports dated January 2004 and December 2005.  There is no 
other evidence of record showing the veteran has ever 
complained of or been shown to have recurrent subluxation or 
lateral instability.  Therefore, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's left knee is manifested by subluxation or 
instability, and a compensable disability rating is not 
warranted under DC 5257.  

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his service-
connected left knee disability under all other appropriate 
diagnostic codes.  However, the veteran has never been 
diagnosed with or shown to have ankylosis of the knee, 
dislocated semilunar cartilage, symptomatic removal of the 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum (hyperextended knee).  Therefore, 38 C.F.R. 
§ 4.71a, DCs 5256, 5258, 5259, 5262, and 5263 (2006) are not 
for application.  

Under DC 5260, a noncompensable (zero percent) rating is 
warranted for flexion limited to 60 degrees, 10 percent 
rating is warranted for flexion limited to 45 degrees, a 20 
percent rating is warranted for flexion limited to 30 
degrees, and a 30 percent rating is warranted for flexion 
limited to 15 degrees.  Under DC 5261, a noncompensable (zero 
percent) rating is warranted for extension limited to 5 
degrees, a 10 percent rating is warranted for extension 
limited to 10 degrees, a 20 percent rating is warranted for 
extension limited to 15 degrees, a 30 percent rating is 
warranted for extension limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal 
flexion of the knee is 140 degrees and normal extension of 
the knee is zero degrees.  

In evaluating the veteran's claim, the Board finds the 
veteran has never demonstrated limitation of flexion or 
extension which would warrant a compensable evaluation under 
either DC 5260 or 5261.  At the January 2004 VA examination, 
the veteran demonstrated flexion to 120 degrees, which is 
noncompensable under DC 5260, and extension to zero degrees, 
which is noncompensable under DC 5261.  The December 2005 VA 
examination report shows the veteran demonstrated full range 
of motion in his left knee to 140 degrees in flexion and zero 
degrees in extension.  Therefore, DCs 5260 and 5261 do not 
assist the veteran in obtaining a higher evaluation.  

The Board notes that the VA General Counsel has determined 
that a claimant who has service-connected instability of the 
knee and limitation of motion may be rated separately under 
DCs 5010 and 5003, which provide the criteria for arthritis 
due to trauma and degenerative arthritis, respectively.  See 
VAOPGCPREC 9-98 (August 14, 1998).  Under DC 5010, traumatic 
arthritis is rated as degenerative arthritis.  Under DC 5003, 
degenerative arthritis substantiated by x-rays will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In evaluating the veteran's claim under DC 5010/5003, the 
Board notes that, while the veteran was shown to have 
slightly limited flexion on examination in January 2004, he 
has never been diagnosed with or shown to have traumatic or 
degenerative arthritis as X-rays of his left knee have been 
normal, with no significant joint space narrowing or 
degenerative changes.  See January 2004 X-ray report.  In 
addition, the veteran's limitation of motion has never been 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion associated with his left knee disability.  
See VA examination reports dated January 2004 and December 
2005.  As such, a higher rating is not warranted because the 
criteria for a higher rating under DC 5260 and/or 5261 are 
not shown.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2006) and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
require it to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the veteran's left knee under the criteria of 
DeLuca, supra, the Board notes the evidence does not show, 
nor has the veteran ever complained of, painful motion, 
swelling, weakness, or excess fatigability associated with 
his left knee disability.  The December 2005 VA examination 
report shows that, while the veteran reported experiencing 
occasional left knee pain, he demonstrated full range of 
motion with no complaints of pain and there was no additional 
limitation of motion on repetitive use of the left knee.  In 
addition, there was no objective evidence of swelling, 
weakness, or pain on examination.  See also January 2004 VA 
examination.  Therefore, the Board finds that additional 
limitation of motion or functional impairment due to pain is 
not shown and an increased evaluation is not warranted based 
on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  The Board 
notes that the veteran's representative  has recently argued 
that the veteran should be afforded a new VA examination  in 
conjunction with his claim because his claims file was not 
reviewed by the examiner who conducted the December 2005 VA 
examination.  The representative essentially argues that the 
December 2005 examination was inadequate for rating purposes 
because it did not take into account the records of prior 
medical treatment.  The Board appreciates the 
representative's vigorous representation; however, we find 
the December 2005 VA examination was adequate given that the 
veteran was afforded a thorough medical examination and his 
medical history with respect to the left knee was reported.  
In sum, the Board finds that the medical evidence included in 
the record, including the December 2005 VA examination, 
provides an accurate picture of the veteran's left knee 
disability, and a remand for a new examination is not 
necessary.  See Francisco, supra.

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  The 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his left knee disability under DC 
5257, and the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 55.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a compensable evaluation for service-connected 
left knee sprain is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


